                                                              Case 19-33884 Document 546
                                                                                  UNITED     Filed
                                                                                         STATES     in TXSB
                                                                                                BANKRUPTCY     on 11/20/19 Page 1 of 14
                                                                                                           COURT
                                                                                                                             SOUTHERN DISTRICT OF TEXAS
                                                                                                                                 HOUSTON DIVISION

CASE NAME: (1) SHALE SUPPORT GLOBAL HOLDINGS, et al.                                                                                                                                                                                           Petition Date                      July 11, 2019
                                                                                                                                                                                                                                               CASE NUMBER:                        (19-33884)


MONTHLY OPERATING REPORT SUMMARY FOR MONTH(2)                                                                                          October                                       YEAR                                2019

                     MONTH                                                                   July 11 - 31, 2019                 August 1 - 31, 2019                       September 1 - 30, 2019                  October 1 - 31, 2019                      Total

REVENUES (MOR-6)                                                                         $                  4,716,450    $                              6,029,968         $                     3,776,078     $                 2,998,788       $                  17,521,284

EARNINGS BEFORE TAXES (MOR-6)                                                                               (589,463)                                  (2,257,957)                             (1,837,546)                     (2,701,250)                         (7,386,216)
                         (3)
EBITDA (MOR-6)                                                                                              (638,847)                                     (881,919)                              (341,585)                     (1,191,843)                         (3,054,194)

PAYMENTS TO INSIDERS (MOR-9)                                                                                  34,690                                       113,232                                  80,184                          70,248                             298,354

PAYMENTS TO PROFESSIONALS (MOR-9)                                                                                    -                                       38,422                               894,822                       1,445,206                             2,378,451

TOTAL DISBURSEMENTS (MOR-7 / Exhibit C)                                                                  (3,911,700)                                  (11,175,511)                             (7,773,114)                     (8,947,239)                      (31,807,564)

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
                                                                                                                                                                                                                                                           Yes / No
                                                                                                                         Are all accounts receivable being collected within terms?                                                                          No(4)
                                                                                                                                                                                                                                                                (5)
REQUIRED INSURANCE MAINTAINED                                                                        EXP.                Are all post-petition liabilities, including taxes, being paid within terms?                                                       Yes
   AS OF SIGNATURE DATE                                                                             DATE                 Have any prepetition liabilities been paid?                                                                                         Yes
Automobile                                                 YES (X) NO ( )                         07/01/20                If so, describe                               Paid in accordance with First Day Orders
Corporate Advantage (Credit Insurance)                     YES (X) NO ( )                         09/30/20               Are all funds received being deposited into DIP bank accounts?                                                                      Yes
Directors and Officers Liability                           YES (X) NO ( )                         07/11/20               Were any assets disposed of outside the normal course of business?                                                                   No
Employment Practices Liability                             YES (X) NO ( )                         07/11/20                If so, describe
Commercial General Liability                               YES (X) NO ( )                         01/25/20               Are all U.S. Trustee Quarterly Fee Payments current?                                                                                Yes
Inland Marine                                              YES (X) NO ( )                         03/01/20               What is the status of your Plan of Reorganization?                                  The Plan was filed on August 19, 2019. Confirmation was
Umbrella Policy (Auto)                                     YES (X) NO ( )                         07/01/20                                                              on October 29, 2019.
Workers Compensation                                       YES (X) NO ( )                         07/01/20
Umbrella Liability                                         YES (X) NO ( )                         01/25/20               I certify under penalty of perjury that the following complete
                                                                                                                         Monthly Operating Report (MOR), consisting of MOR-1 through
ATTORNEY NAME:                 Karl Burrer                                                                               MOR-9 is true and correct, to the best of my knowledge and belief.
FIRM NAME:                     Greenberg Traurig, LLP
ADDRESS:                       1000 Louisiana St., Suite 1700
CITY, STATE, ZIP:              Houston, TX 77002                                                                                                             SIGNED              /s/ Charles Caswell                                TITLE: Chief Financial Officer
TELEPHONE/FAX:                 (713) 374-3500 / (713) 374-3505
                                                                                                                         (PRINT NAME OF SIGNATORY)                               Charles Caswell                                     DATE: 11/20/2019


Notes:
(1) The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have presented disbursements by debtor entity in Exhibit D attached.
(2) The accompanying Monthly Operating Report Notes are an integral part of this schedule.
(3) EBITDA calculation incorporates some railcar expense at the current contract rate, while others reflect the renegotiated railcar rates. These expenses will continue to fluctuate until all negotiations have been finalized.
(4) In the ordinary course of business, the Debtors attempt to collect all accounts receivable within contractual terms; however, certain receivables are collected outside of contractual terms.
(5) With the exception of post-petition amounts due to railcar lessors, with whom the Debtors are in active negotiations with about go-forward terms.

MOR-1




                                                                                                                                              Page 1 of 14
                                      Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 2 of 14


          CASE NAME:    SHALE SUPPORT GLOBAL HOLDINGS, et al.                                                                       CASE NUMBER:                (19-33884)




                                                  Monthly Operating Report Notes - October 1 through 31, 2019

Note 1
The financial statements and supplemental information contained herein (the "Information") are unaudited, preliminary, and may not comply with generally accepted accounting
principles in the United States of America ("U.S. GAAP") in all material respects.

The Information has not been subject to procedures that would typically be applied to financial information presented in accordance with U.S. GAAP, and upon application of
such procedures, the Debtors believe that the financial information could be subject to changes, and these changes could be material. The Information includes preliminary
normal recurring adjustments, but does not include all of the adjustments that would typically be made in accordance with U.S. GAAP.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect
the results of operations, financial position and cash flows of the Debtors in the future.


Note 2
The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the reporting requirements of
Rule 2015 of the Federal Rules of Bankruptcy Procedures, Bankruptcy Local Rules for the Southern District of Texas, and the Guidelines for Debtors-In-Possession promulgated
by the Office of The United States Trustee for Region 7.


Note 3
Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusion of contracts or leases may have occurred. Accordingly, the
Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or other statement in this Monthly
Operating Report and reserve the right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.



Note 4
The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have presented disbursements by debtor entity in Exhibit D attached.

Note 5
Bankruptcy related costs have been accumulated on the balance sheet (Exhibit A) and are not reflected in the income statement (Exhibit B).




                                                                                    Page 2 of 14
                                     Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 3 of 14


     CASE NAME:   SHALE SUPPORT GLOBAL HOLDINGS, et al.                                           CASE NUMBER:   (19-33884)




                                                    COMPARATIVE BALANCE SHEETS
ASSETS                                        Filing Date   MONTH               MONTH   MONTH         MONTH      MONTH

CURRENT ASSETS                             SEE ATTACHED EXHIBIT A - CONSOLIDATED BALANCE SHEET
Cash
Accounts Receivable, Net
Inventory: Lower of Cost or Market
Prepaid Expenses
Investments
Other
TOTAL CURRENT ASSETS
PROPERTY, PLANT & EQUIP. @ COST
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E
OTHER ASSETS
1) Tax Deposits
2) Investments in Subsidiaries
3)
4) (attach list)
TOTAL ASSETS




MOR-2




                                                                 Page 3 of 14
                                        Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 4 of 14


CASE NAME:       SHALE SUPPORT GLOBAL HOLDINGS, et al.                                                          CASE NUMBER:   (19-33884)




                                                         COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                                            Filing Date            MONTH   MONTH   MONTH       MONTH      MONTH
EQUITY
LIABILITIES                                                   SEE ATTACHED EXHIBIT A - BALANCE SHEET
POST-PETITION LIABILITIES(MOR-4)
PRE-PETITION LIABILITIES
Secured Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt
 Deferred Revenue
 VAT
 Trade A/P
 Accrued payroll liabilities
 Accrued bond interest
 Expense Accruals
 Other
TOTAL PRE-PETITION LIABILITIES
TOTAL LIABILITIES
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL
RETAINED EARNINGS: Filing Date
RETAINED EARNINGS: Post Filing Date
TOTAL OWNER'S EQUITY (NET WORTH)
TOTAL LIABILITIES & OWNERS EQUITY



MOR-3




                                                                         Page 4 of 14
                    Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 5 of 14


SHALE SUPPORT GLOBAL HOLDINGS, et al.
Exhibit A ‐ Consolidated Balance Sheet


                                                                  July 31, 2019         August 31, 2019      September 30, 2019        October 31, 2019
ASSETS:
   Current Assets:
    Cash & Equivalents                                        $       3,030,852     $          1,056,993     $        3,514,741    $           4,345,507
    Restricted Cash                                                   1,950,068                        -                      -                        -
    Restricted Certificates of Deposit                                  404,296                  405,677                406,344                  406,344
    Accounts Receivable, Net                                         14,464,334               13,278,244             10,190,639                7,534,289
    Inventory                                                        14,483,483               15,709,116             15,643,412               18,301,806
    Prepaids                                                          3,064,667                2,875,543              2,538,397                2,194,986
   Total Current Assets                                       $      37,397,700     $         33,325,573     $       32,293,533    $          32,782,932

   Property, Plant & Equipment:
    Land                                                              9,438,710                9,438,710              9,438,710                9,438,710
    Site Development                                                 10,102,721               10,208,437             10,208,437               10,208,437
    Operating Equipment                                              97,965,132               98,123,347             98,211,520               98,231,086
    Leasehold Improvements                                           20,458,361               20,458,361             20,458,361               20,458,361
    Accumulated Depreciation                                        (38,262,958)             (39,429,772)           (40,608,149)             (41,779,202)
    Construction in Progress                                            455,770                  657,022                712,328                  834,530
    Mineral Reserves (net of accumulated depletion)                   1,809,517                1,858,609              1,868,103                1,879,572
    Capitalized Interest                                              2,007,620                2,007,620              2,007,620                2,007,620
   Total Property, Plant & Equipment                          $     103,974,873     $        103,322,334     $      102,296,930    $         101,279,114

   Other Assets:
    Other Receivables                                                    414,695                  412,800                64,146                   26,345
    Intangible Asset                                                      80,701                   80,701                80,701                   80,701
    Investment in Subsidiaries                                          (126,994)                (126,994)             (126,994)                (126,994)
    Deposits                                                           1,899,109                1,761,609             1,761,609                1,740,533
    Loan Costs                                                         7,495,748                8,156,742             9,725,061               11,161,590
    Accumulated Amortization                                          (2,528,251)              (2,642,704)           (2,759,615)              (2,876,526)
   Total Other Assets                                         $        7,235,008    $           7,642,154    $        8,744,908    $          10,005,649

TOTAL ASSETS                                                  $     148,607,581     $        144,290,061     $      143,335,371    $         144,067,695

LIABILITIES:
   Current Liabilities:
    Accounts Payable - Post                                   $       4,173,148     $          4,383,836     $              -      $           5,683,437
    Accounts Payable - Pre                                           14,687,051               14,526,518             19,507,787               14,836,445
    Revolving Line of Credit                                         11,907,848                9,810,499              8,258,291                6,706,153
    Notes Payable                                                       532,536                  456,350                380,164                  303,978
    Accrued Interest                                                  3,151,851                3,054,831              3,054,831                3,054,831
    Accrued Liabilities                                               2,798,942                3,143,651              2,343,434                2,540,274
    Deferred Revenue                                                  3,256,739                3,256,739              3,256,739                3,256,739
    Current Portion of LTD & CLO                                      2,727,521                2,738,859              2,651,961                2,659,530
   Total Current Liabilities                                  $      43,235,636     $         41,371,283     $       39,453,207    $          39,041,387


   Long Term Liabilities;
    Long-Term Debt (LTD), Net of Current Portion                    122,281,214              122,320,843            125,371,629              129,472,681
    Capital Lease Obligations (CLO), Net of Current Portion           4,035,024                3,812,685              3,575,331                3,332,173
    Other Liabilities                                                 4,187,500                4,175,000              4,162,500                4,150,000
   Total Long Term Liabilities                                $     130,503,738     $        130,308,528     $      133,109,460    $         136,954,854

TOTAL LIABILITIES                                             $     173,739,374     $        171,679,811     $      172,562,667    $         175,996,241

EQUITY:
  Member Contributions                                                31,628,541               31,628,541            31,628,541               31,628,541
  Member Distributions                                                (1,420,700)              (1,420,700)           (1,420,700)              (1,420,700)
  Member Allocations of prior year's earnings (loss)                 (34,705,761)             (34,705,761)          (34,705,761)             (34,705,761)
  Current Year earnings (loss)                                       (20,633,873)             (22,891,830)          (24,729,376)             (27,430,626)
TOTAL EQUITY                                                  $      (25,131,793)   $         (27,389,750)   $      (29,227,296)   $         (31,928,546)

TOTAL LIABILITIES & EQUITY                                    $     148,607,581     $        144,290,061     $      143,335,371    $         144,067,695




                                                                         Page 5 of 14
                                      Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 6 of 14

CASE NAME:   SHALE SUPPORT GLOBAL HOLDINGS, et al.                                                                                                  CASE NUMBER:   (19-33884)




                                                              SCHEDULE OF POST-PETITION LIABILITIES
                                                             As of                     As of                    As of                 As of
                                                         July 31, 2019            August 31, 2019       September 30, 2019       October 31, 2019
TRADE ACCOUNTS PAYABLE                               $        4,173,148       $         4,383,836       $        4,587,471       $     5,683,437

SALES & USE TAXES PAYABLE:                                            7,364                    26,960                   16,664            12,286
ACCRUED PROPERTY TAXES                                               27,788                    68,812              114,413               136,206
SECURED DEBT POST-PETITION                                    3,000,000                 9,600,000               12,600,000            16,600,000
ACCRUED INTEREST PAYABLE                                             65,723                         -                        -                  -
ACCURED PAYROLL, COMMISSIONS, & VACATION                      1,237,712                 1,413,949                1,521,995             1,570,610
OTHER ACCRUED LIABILITIES                                       310,242                   855,761                  394,371               739,443
TOTAL POST-PETITION LIABILITIES (MOR-3)              $        8,821,976       $        16,349,319       $       19,234,914       $    24,741,983

MOR-4




                                                                                                 Page 6 of 14
                                                      Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 7 of 14

CASE NAME:               SHALE SUPPORT GLOBAL HOLDINGS, et al.                                                                                                               CASE NUMBER:                        (19-33884)

                                                                                AGING OF POST-PETITION LIABILITIES
                                                                                          October 31, 2019
                                                                                                                                                                             ACCRUED PAYROLL,
                                                                                     SALES & USE TAXES             ACCRUED PROPERTY ACCRUED INTEREST                          COMMISSIONS, &                  OTHER ACCRUED
                1
       AGING                       TOTAL                   TRADE ACCTS                   PAYABLE                        TAXES           PAYABLE                                 VACATION                        LIABILITIES

Current                   $             3,112,507      $               653,962      $                  12,286      $               136,206      $                        -   $             1,570,610      $               739,443
0-30 days                               3,458,312                    3,458,312                                 -                            -                            -                            -                              -
            2
31-60 days                                565,339                      565,339                                 -                            -                            -                            -                              -
61-90 days                                185,761                      185,761                                 -                            -                            -                            -                              -
91+ days                                  820,064                      820,064                                 -                            -                            -                            -                              -
TOTAL                     $             8,141,983      $             5,683,437      $                  12,286      $               136,206      $                        -   $             1,570,610      $               739,443

Note
1. The Post-petition Trade Accounts Aging presented above is calculated off of the invoice date (rather than the due date of the invoices). Balances reflected in the various aging categories do not necessarily reflect past due
balances. In cases where invoices for services include pre and post-petition periods, the invoices have been split; no change has been made to the invoice date in these cases.

2. Substantially all amounts included in the “31 – 60 days” Aging row relate to railcar lessor invoices, which are invoiced in advance of the actual month of usage. These railcar invoice amounts reflect current contract rates (as
invoiced). The Debtors dispute that current contract rates are due and payable to the railcar lessors; the Debtors submit that amounts due and payable on a postpetition basis should reflect current market rates and are working
with the railcar lessors and the Court to resolve these billing amounts.



                                                                                            Aging of Accounts Receivable

       MONTH                  as of July 31, 2019       as of August 31, 2019       as of September 30, 2019        as of October 31, 2019

Current                   $             1,426,770      $               780,990      $                 623,167      $               652,422
0-30 days                               5,702,863                    5,294,601                     3,624,620                     2,136,182
31-60 days                              4,414,841                    4,920,784                     3,421,144                     2,089,457
61-90 days                              1,061,820                      644,804                     1,011,387                     1,096,807                                                                                                Tie out to AR-Aging

91+ days                                1,863,706                    1,642,728                     1,515,986                     1,565,086
          TOTAL           $           14,469,999       $           13,283,909       $             10,196,304       $             7,539,954      $                        -   $                        -   $                          -

MOR-5                                                                                                                                                                                                                                    Tie out to Balance Sheet




                                                                                                                         Page 7 of 14
                                               Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 8 of 14


CASE NAME                    SHALE SUPPORT GLOBAL HOLDINGS, et al.                                                                            CASE NUMBER:           (19-33884)




                      MONTH                                       MONTH                       MONTH               MONTH           MONTH            MONTH             FILING TO
                                                                                                                                                                       DATE
REVENUES       (MOR-1)                                    SEE ATTACHED EXHIBIT B - INCOME STATEMENT
TOTAL COST OF REVENUES
GROSS PROFIT
OPERATING EXPENSES:
   Selling & Marketing
   General & Administrative
   Insiders Compensation
   Professional Fees
   Other - (attach list)
TOTAL OPERATING EXPENSES                                                          -                    -                  -               -
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                               -                    -                  -               -
INTEREST EXPENSE
DEPRECIATION
OTHER (INCOME) EXPENSE*
OTHER ITEMS**
TOTAL INT, DEPR & OTHER ITEMS                                                     -                    -                  -               -                  -                    -
NET INCOME BEFORE TAXES                                                           -                    -                  -               -                  -                    -
INCOME and OTHER TAXES
NET INCOME (LOSS) (MOR-1)                                  $                      -    $               -   $              -   $           -   $              -   $                -
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.



MOR-6




                                                                                                   Page 8 of 14
               Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 9 of 14


SHALE SUPPORT GLOBAL HOLDINGS, et al.
Exhibit B ‐ Income Statement


                                                                                             October 1 - 31, 2019

Product Revenue                                                                          $                2,741,171
Direct Costs of Product Revenue                                                                           1,809,244
         Direct Product Margin                                                           $                  931,927

Indirect Costs of Product Revenue
      Operating Expenses                                                                                  2,224,539
      Inventory Adjustment                                                                                 (966,460)
         Total Indirect Costs of Product Revenue (COGS)                                  $                1,258,079

Gross Margin on Product Revenue                                                          $                 (326,152)
     Less: Railcar & Logistics(1)                                                                           360,460
Net Margin on Product Revenue                                                            $                 (686,612)

Terminal Services
      Terminal Services Revenue                                                                             257,617
      Less: Terminal Operating Costs                                                                        192,837
Gross Margin on Terminal Services                                                        $                   64,780

Gross Profit (Loss)                                                                      $                 (621,832)

Selling Costs                                                                                                40,185
General & Administrative                                                                                    604,707
         Total Selling, General & Administrative                                         $                  644,892

Other Expense
      Interest Expense                                                                                      214,686
      Depreciation Expense                                                                                1,177,810
      Amortization Expense                                                                                  116,911
         Total Other Expense                                                             $                1,509,407

Other Income                                                                                                  74,881

Earnings Before Taxes                                                                    $               (2,701,250)

EBITDA                                                                                   $               (1,191,843)


Notes:
(1) Railcar expense reflects the current contract rate, which is expected to be significantly reduced per negotiations with the
railcar lessors and per motions filed with the Court.




                                                                Page 9 of 14
                                                        Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 10 of 14

CASE NAME                    SHALE SUPPORT GLOBAL HOLDINGS, et al.                                                           CASE NUMBER:    (19-33884)


(in thousands)


CASH RECEIPTS AND                                                             MONTH          MONTH      MONTH       MONTH         MONTH     SIX MONTHS TO
DISBURSEMENTS                                                                                                                                   DATE
 1. CASH-BEGINNING OF MONTH / PERIOD                                       SEE ATTACHED EXHIBIT C - CASH RECEIPTS AND DISBURSEMENTS
RECEIPTS:
 2. CASH SALES
 3. COLLECTION OF ACCOUNTS RECEIVABLE
 4. LOANS & ADVNCES
 5. SALE OF ASSETS
 6. OTHER (attach list)
TOTAL RECEIPTS**
(Withdrawal) Contribution by Individual Debtor MFR-2*
DISBURSEMENTS:
 7. NET PAYROLL
 8. PAYROLL TAXES PAID
 9. SALES, USE & OTHER TAXES PAID
10. SECURED / RENTAL / LEASES
11. UTILITIES
12. INSURANCE
13. INVENTORY PURCHASES
14. VEHICLE EXPENSES
15. TRAVEL & ENTERTAINMENT
16. REPAIRS, MAINENANCE & SUPPLIES
TOTAL DISBURSEMENTS FROM OPERATIONS
17. PROFESSIONAL FEES
18. U.S. TRUSTEE FEES
19. OTHER REORGANIZATION EXPENSES (attach list)
TOTAL DISBURSEMENTS**
20. NET CASH FLOW
21. ENDING CASH PER BOOKS - END OF MONTH (MOR-8)


MOR-7




                                                                                       Page 10 of 14
                   Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 11 of 14


SHALE SUPPORT GLOBAL HOLDINGS, et al.
Exhibit C ‐ Cash Receipts and Disbursements




                                                  October 1 - 31, 2019
Receipts:
  Receipts                                    $                 5,664,303
  Other Receipts                                                 113,703
Total Receipts                                $                 5,778,006


Operating Disbursements:
  Payroll                                                        (801,685)
  Insurance                                                       (93,076)
  Taxes                                                          (186,348)
  Utilities                                                      (139,204)
  Other Operating Expenses                                     (4,188,670)
Total Operating Disbursements                 $                (5,408,983)


Other Disbursements:
  Equipment & Other Financing                                    (311,560)
  Capital Expenditures                                             (2,375)
  Professional Fees - Bankruptcy                               (1,445,206)
  ABL - Siena                                                  (1,552,138)
  Bankruptcy - Other                                             (226,977)
Total Other Disbursements:                    $                (3,538,256)


Total Disbursements                           $                (8,947,239)


Net Cash Flow                                 $                (3,169,233)


Beginning Balance - Book                      $                 3,514,741
  Net Cash Flow                                                (3,169,233)
  DIP / BSP Deposits                                            4,000,000
Ending Balance - Book                         $                 4,345,507




                                                             Page 11 of 14
                                                 Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 12 of 14

                            CASE NAME:      SHALE SUPPORT GLOBAL HOLDINGS, et al.                                                                                                        CASE NUMBER:                       (19-33884)




The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.

                                                                                             CASH ACCOUNT RECONCILIATION
                                                                                          PERIOD OF OCTOBER 1 - OCTOBER 31 2019
BANK NAME                                         Regions Bank                 Regions Bank                 Regions Bank               Regions Bank                Regions Bank               Regions Bank                 Regions Bank
ACCOUNT NUMBER (last 4 digits)                        1047                         1039                         3470                       3446                        3454                       3500                         3462
ACCOUNT TYPE                                     SES Collections              SRY Collections               SES Operating             WMAH Operating              DFAH Operating             SES Petty Cash               SRY Operating
ENTITY                                                SES                          SRY                          SES                      WMAH                         DFAH                        SES                          SRY
BANK BALANCE                                 $                      (1) $                       -       $             1,211,785   $               320,882     $                    821   $                  5,880     $                  15,143
DEPOSITS IN TRANSIT                                                  -                              -                         -                         -                            -                          -                             -
OUTSTANDING CHECKS                                                   -                              -                         -                         -                            -                          -                             -
ADJUSTED BANK BALANCE                        $                      (1) $                       -       $             1,211,785   $               320,882     $                    821   $                  5,880     $                  15,143
BEGINNING CASH - PER BOOKS                   $                 18,607 $                        -    $                  1,150,000 $                281,513 $                   1,466 $                         968 $                  321,530
RECEIPTS                                                    5,673,433                      165,822                      (173,750)                 112,502                         -                             -                          -
TRANSFERS BETWEEN ACCOUNTS                                 (5,706,080)                    (165,822)                    7,094,080                        -                         -                        12,000                    265,822
CHECKS / OTHER DISBURSEMENTS                                   14,040                            -                    (6,858,545)                 (73,133)                     (645)                       (7,088)                  (572,209)
ENDING CASH - PER BOOKS                      $                     (1) $                       -    $                  1,211,785 $                320,882 $                     821 $                       5,880 $                   15,143


BANK NAME                                          Regions Bank               Regions Bank                  Regions Bank                Regions Bank               Regions Bank                 TOTAL
ACCOUNT NUMBER (last 4 digits)                         3497                       6391                           3468                 7092 (Restricted)                9597
ACCOUNT TYPE                                      SSH Operating              SSGH Operating               Adequate Assurance           Cash Collateral               Stanton
ENTITY                                                 SSH                       SSGH                           SSGH                        SES                        STY
BANK BALANCE                                 $              2,684,551    $                      125     $              106,310    $                       5   $                     5    $              4,345,507
DEPOSITS IN TRANSIT                                                 -                             -                          -                            -                         -                           -
OUTSTANDING CHECKS                                                  -                             -                          -                            -                         -                           -
ADJUSTED BANK BALANCE                        $              2,684,551    $                      125     $              106,310    $                       5   $                     5    $              4,345,507
BEGINNING CASH - PER BOOKS                   $              1,634,211    $                      125     $               106,310   $                       5   $                     5    $              3,514,741
RECEIPTS                                                    4,000,000                               -                         -                           -                          -                  9,778,006
TRANSFERS BETWEEN ACCOUNTS                                 (1,500,000)                            -                           -                           -                         -                            -
CHECKS / OTHER DISBURSEMENTS                               (1,449,660)                            -                           -                           -                         -                   (8,947,239)
ENDING CASH - PER BOOKS                      $              2,684,551 $                         125     $               106,310   $                       5   $                     5    $               4,345,507




MOR-8




                                                                                                                 Page 12 of 14
                                          Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 13 of 14


CASE NAME:          SHALE SUPPORT GLOBAL HOLDINGS, et al.
                                                                                                                                     CASE NUMBER:               (19-33884)



                                                               PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).



                                                          July 11 - July 31       August 1 - August 31 September 1 - September 30    October 1 - October 31
  INSIDERS: NAME/POSITION/COMP TYPE                             2019                     2019                    2019                        2019
    Kevin Bowen / CEO / Salary & 401(k) Match        $                11,885      $            35,654 $                    23,769    $               23,769
    Jeff Bartlam / President / Salary & 401(k) Match                  11,885                   35,654                      23,769                    23,769
    Charles Caswell / CFO / Salary & 401(k) Match                     10,921                   31,809                      21,206                    21,206
    Kevin Bowen / CEO / Expense Reimbursement                               -                   7,633                      11,439                          -
    Charles Caswell / CFO / Expense Reimbursement                           -                   2,482                            -                    1,503
  TOTAL INSIDERS (MOR-1)1                            $                34,690      $           113,232 $                    80,184    $               70,248


                                                          July 11 - July 31       August 1 - August 31 September 1 - September 30    October 1 - October 31
  PROFESSIONAL FEES                                             2019                     2019                    2019                        2019
    Donlin Recano                                    $                        -   $            38,422 $                          -   $               24,492
    Greenberg Traurig, LLP                                                    -                      -                    542,806                   307,249
    Okin Adams LLP                                                            -                      -                      2,890                    10,680
    Piper Jaffray                                                             -                      -                     80,864                    87,110
    Foley & Lardner LLP                                                       -                      -                    220,959                    89,720
    GlassRatner                                                               -                      -                     47,304                    45,905
    Alvarez & Marsal                                                          -                      -                           -                  823,968
    Thompson Coburn                                                           -                      -                           -                   56,082


  TOTAL PROFESSIONALS            (MOR-1)             $                        -   $            38,422     $               894,822    $              1,445,206

MOR-9

Notes
 1 Not including transfers within SSGH Debtor entities.




                                                                                                        Page 13 of 14
                                          Case 19-33884 Document 546 Filed in TXSB on 11/20/19 Page 14 of 14


Exhibit D ‐ Consolidating Disbursements of Jointly Administered Cases in Chapter 11

                                                                                                                                        Disbursements

                      Entity                      Case No.      July 11 - 31, 2019 August 1 - 31, 2019 September 1 - 30, 2019 October 1 - 31, 2019
Shale Support Global Holdings, LLC               (19-33884)     $                 - $                - $                     - $                  -
Shale Support Holdings, LLC                      (19-33886)                  63,982             45,779                 949,597          1,449,660
Stanton Rail Yard, LLC                           (19-33879)                       -                  -                       -                    -
Southton Rail Yard, LLC                          (19-33882)                   4,469             96,198                  49,806             572,209
Drying Facility Assets Holding, LLC              (19-33888)                  48,673             28,998                  25,386                 645
Shale Energy Support, LLC                        (19-33889)               3,523,660        10,591,368                6,678,339          6,851,593
Mine Assets Holding, LLC                         (19-33890)                       -                  -                       -                    -
Wet Mine Assets Holding, LLC                     (19-33891)                270,916            413,168                  69,986               73,133

Total Disbursements                                             $       3,911,700     $   11,175,511   $            7,773,114   $         8,947,239   $   -   $   -   $   -




                                                                                                 Page 14 of 14
